John Kinsley late Constable of Milton in part of the year 1675. and part of the year. 1676. plaint. conta Ebenezar Hayden Defend* for witholding the Sunxme of two pounds eleven Shillings and five pence being so much hee was Assessed by the Selectmen of Milton to pay to severall rates to the Country in the time of the sd Kinsleys being Constable for which hee had warrant to collect and Levy of the sd Hayden, which Summe was distreined by the sd Constable in Corn but replevied by the sd Hayden upon which Replevyn hee was cast but hath not returned the Corn nor value thereof whereof the plaint, is damnified the value abovesd. . . . The Jury . . . found for the plaint, two pounds eleven Shillings five pence and costs of Court allow4 thirty five Shillings eight pence.